 WESTINGHOUSE ELECTRIC CORPORATION337for nondiscriminatory reasons; and the Company's liability will, in no event, con-tinue beyond the date of the Company's Anchorage project. SeeTurner Construc-tion Company, supra.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor Rela-tions Board, and in order to effectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in, or activities on behalf of, UnitedBrotherhood of Carpenters and Joiners of America, Local No. 1281, or in anyother labor organization, by discriminating in regard to hire or tenure of em-ployment or any term or condition of employment.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form labor organ-izations, to join or assist United Brotherhood of Carpenters and Joiners ofAmerica, Local No. 1281, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities except to the extent that suchright may be affected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8 (a) (3) of theAct.WE WILL offer immediate and full reinstatement to Fred W. Hagel to his for-mer or substantially equivalent position without prejudice to any seniority orother rights and privileges and make Hagel whole for any loss of earnings suf-fered as a result of the discrimination against him.J.C. BOESPFLUG CONSTRUCTION CO.,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Westinghouse Electric CorporationandAssociation of Westing-house Salaried Employees affiliated with the Federation ofWestinghouse Independent Salaried Unions, Petitioner.CasesNos. 6-RC-1554' and 6-RC-1555. July 27, 1955DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Herbert Schutzman, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.1After Case No. 6-RC-1554 was consolidated with Case No. 6-RC-1555,the partiesagreed to a consent election in the former, whereuponthe caseswere severed.113 NLRB No. 38. 338DECISIONSOF' NATIONAL'LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion" of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner, seeks a unit of all professional employees at theEmployer's atomic equipment department, Cheswick Plant, Cheswick,Pennsylvania.The parties stipulated as to all categories to be, in-cluded with.the exception of six manufacturing engineers, whom -thePetitioner would include and the Employer exclude.The instant proceeding involves a new plant engaged in makingpumps and valves in the atomic field.According to the testimonyof three manufacturing engineers of the plant, their duties begin withthe consideration of the design of the tool or product submitted bythe design engineer.The supervisor of the manufacturing engineersthen assigns the particular job to one of the manufacturing engineers,whose first duty is to determine whether the product is manufactur-able and at what cost, whether the plant is equipped to handle it, andwhat tools and materials will be needed to do the job. If the prod-uct is to be made at the plant, the manufacturing engineer reviewsthe recommendation of the routing or industrial methods engineer,who has recommended the routing of the product. In case of disagree-ment between these engineers, the supervisor of the manufacturingengineers resolves the conflict after a conference in which all the en-gineers concerned participate.If the manufacturing engineer de-termines that it is not feasible to manufacture the product at his plant,he suggests at what other plant of the Employer it can be done, andif this is not feasible, he may suggest that it be farmed out to anoutside contractor.The manufacturing engineer evaluates the toolsand materials for the operation, and is consulted on the procurementof small tools, dies, and fixtures required.The testimony shows that the engineers have no authority to makefinal decisions as to purchasing of tools or contracting out the job.They do not make any purchases themselves. The decision to pur-chase is made by higher supervisory -authorities, the purchasing, de-partment and the production department.The manufacturing en-gineer has no budget; also he may not spend the Employer's moneyor pledge his credit.He may recommend as to the feasibility of theoutside contractor's ability to furnish the tools or manufacture aproduct, but he does not draw up the contract.The manufacturingengineer is responsible for following the job through and seeing thatitmeets specifications.He has, however, no authority to order a fore-man to change or stop operations, although he can recommend changesto the foreman. In case of conflict, the problem is brought to the at- WESTINGHOUSEELECTRIC, CORPORATION339tention of the supervisor of the manufacturing engineers,2 who, inturn,, reports to the plant superintendent, and who, in turn, reportsto the plant manager. The salary of the manufacturing engineer iscomparable to other senior engineers and also to that of a generalforeman.He is paid overtime, as are other engineers, and enjoys thesame benefits as other engineers in the proposed unit.Admittedly themanufacturing engineer is not a supervisor or consulted on labor rela-tions.There are two levels of supervision between the manufacturingengineers and the plant manager.-The record is undisputed that the Petitioner currently representsSome 350 manufacturing engineers in 10 plants of the Employer, andthat all these engineers do essentially the same kind of work.TheEmployer gave no reason why it recognized the inclusion of manu-facturing engineers in units at its other plants but opposed their in-clusion in the plant involved herein.We do not agree with the Employer that, on this record, the manu-facturing engineers are so closely allied to management as to precludetheir inclusion in a professional unit.The record shows that manu-facturing engineers have duties and functions not essentially differentfrom other engineers,' with whom the former work closely and con-stantly.4As indicated above, the Petitioner currently represents sev-eral hundred manufacturing engineers in 10 other plants.The Em-ployer recognizes that the duties and functions of all manufacturingengineers throughout its organization are substantially the same asthose in issue.While manufacturing engineers make recommenda-tions on matters which are of great importance to management,' thatfactor is usually present in the work of all professional employees,and does not in and of itself make them part of management so as topreclude their inclusion in a professional unit. Indeed, this common9 The supervisor of the manufacturing engineers also supervises the routing engineer,whose recommendations are checked by the manufacturing engineer.3We note especially that the manufacturing engineer works closely with the designengineer,tool engineer,and routing or industrial methods engineer.SeeWestinghouseElectric Corporation,92 NLRB 871, 872,where the employer urged that the tool engineershould be excluded from the unit on the ground that lie was managerial,and the Boardheld that although the engineer negotiated with outside manufacturers, he was not mana-gerial because he had no authority to make final decisions,which vested in his superiors.See alsoWestinghouse Electric Corporation,97NLRB 1271,1272, where the employer ob-jected to the inclusion in the unit of "methods engineers,"who were engaged in makingtime studies,methods analyses,cost computations,and plant layout and who acted gen-erally as an efficiency contiol group.The Board held mere participation in conferencesof supervisory personnel,from which emerge some decisions based in part upon recom-mendations of the methods engineers,does not give managerial status to those engineers,where no individual decision is made on a policy level.The fact that the methods engi-neers dealt with outside contractors was not sufficient to confer managerial status, as theywere not authorized to sign contracts or otherwise bind the employer to any expenditurefor new machinery or expansion of plant facilities.SeeWestinghouse Electric Corporation,SmallMotorDivision,111 NLRB-497, wherethe employer raised no issue as to the inclusion in the unit of the manufacturing materialand process engineer and the manufacturing equipment design engineer.5 SeeWestern Electric Company,100 NLRB 420,422, where the Board held,that stockmaintainers are not managerial employees although their functions are important to theemployer and understocking or overstocking may result in loss to the employer. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDfactor, in our opinion, was one of the reasons why Congress specificallyprovided for the establishment of separate professional units. , Tojustify the exclusion of individuals otherwise qualified for inclusion ina professional unit upon the ground that they are too closely alliedto the employer to be regardedas employeesunder the Act, we be-lieve that it must be established that the individuals in question haveinterests and duties not shared by the other professionally engagedemployees.In the present instance, as noted above, the record does not disclosethat the manufacturing engineers in question have functions and in-terests essentially different from those of the other professional en-gineers properly included within the unit sought.We therefore find,,contrary to the Employer's contentions, that they may be included inthe professional unit herein found appropriate.6We find that'the following employees of the Employer constitute aunitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:All professional employees, including manufacturing engineers, oftheWestinghouse Electric Corporation at its atomic equipment de-partment plant, Cheswick Road, Harmar Township, Pennsylvania,excluding all other employees and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]8 Cf.Westinghouse Electric Corporation,89 NLRB 8, 30; 91 NLRB No.40 (not reportedin printed volumes of Board Decisions and Orders) ; 92 NLRB 871,872; 107 NLRB 16, 18,where,on the record then before the Boaid, the Boardfound that the manufacturing engi-neers shouldbe excluded.Althoughthose cases are distinguishable on their facts,fronithe present proceeding,they are expressly overruled to the extent that they are incon-sistent herewith.Potash Company of AmericaandInternational Association ofMachinists,Permian Basin Lodge1265, AFL,PetitionerPotash Company of AmericaandInternational Association ofMachinists,AFL,' PetitionerPotash Company of AmericaandUnited Stone and Allied Prod-ucts Workers of America,CIO, Petitioner.'Cases Nos. 33-RC-503, 33-RC-506, and 33-RC-508. July 27, 1955'JDECISION, DIRECTION OF ELECTION, AND ORDER-Upon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a hearing was held in Case No. 33-RC-503,and a separate hearing was held in Cases Nos. 33-RC-506 and33-RC-The Petitioner in Cases Nos. 33-RC-503 and 33-RC-506 is hereinafter referred to asthe TAM2Hereinafter referred to as the CIO.113 NLRB No. 34.